Fourth Court of Appeals
                                San Antonio, Texas
                                     August 10, 2018

                                   No. 04-18-00240-CV

                IN THE INTEREST OF R.L.L. III, ET AL., CHILDREN,

                From the 408th Judicial District Court, Bexar County, Texas
                              Trial Court No. 2016PA02373
                   Honorable Charles E. Montemayor, Judge Presiding


                                     ORDER
    The Appellant’s Third Motion for Extension of Time to File Appellant’s Brief is hereby
GRANTED. Time is extended to August 13, 2018.



                                                 _________________________________
                                                 Marialyn Barnard, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 10th day of August, 2018.



                                                 ___________________________________
                                                 KEITH E. HOTTLE,
                                                 Clerk of Court